Name: COMMISSION REGULATION (EC) No 842/96 of 7 May 1996 amending Regulation (EC) No 721/96 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 8 . 5 . 96 EN Official Journal of the European Communities No L 114/19 COMMISSION REGULATION (EC) No 842/96 of 7 May 1996 amending Regulation (EC) No 721/96 on the supply of vegetable oil as food aid 10 . Packaging and marking (^ (8): OJ No C 114, 29 . 4. 1991 , p. 1 (III . A (2) ( 1 ), IIIA (2) (3) and III . A (3))  five-litre metal canisters, without cardboard cross-pieces  Markings in French Supplementary markings : "Date d'expira ­ tion: . . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (*), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 721 /96 (3) issued an invitation to tender for the supply, as food aid, of 1 000 tonnes of vegetable oil ; whereas some of the conditions specified in Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lot A, point 10 of the Annex to Regulation (EC) No 721 /96 is replaced by the following: Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 100, 23 . 4. 1996, p. 2.